             Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 1 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                ENTERED
                                                                                               10/20/2020
                                      §
    In re:                            §   Chapter 11
    EAGLE PIPE, LLC,1                 §   Case No. 20-34879 (MI)
           Debtor.                    §
                                      §
                                      §

            STIPULATION AND AGREED ORDER EXTENDING INTERIM ORDER
               (I) AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL;
              (II) GRANTING ADEQUATE PROTECTION; (III) SCHEDULING A
                  FINAL HEARING; AND (IV) GRANTING RELATED RELIEF

           Eagle Pipe, LLC, the above-captioned debtor and debtor in possession (the “Debtor”), the

Administrative Agent (as defined in the Interim Order), for itself and the Secured Parties (as

defined under the Interim Order), Boomerang Tube, LLC (“Boomerang”) and Centric Pipe, LLC

(“Centric” together with the Debtor, the Secured Parties, and Boomerang, the “Parties”), enter into

this stipulation and agreed order (“Stipulation and Agreed Order”) as follows:

           WHEREAS, on October 5, 2020, the Debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code;

           Whereas, on October 6, 2020, the Debtor filed the Debtor’s Emergency Motion for

Authority to Pay or Honor Prepetition Obligations to Certain Critical Vendors [Docket No. 15]

(the “Critical Vendor Motion”);

           WHEREAS, on October 6, 2020, the Debtor filed its Emergency Motion for Interim and

Final Orders (I) Authorizing the Debtor to Use Cash Collateral; (II) Granting Adequate

Protection; (III) Scheduling a Final Hearing; and (IV) Granting Related Relief [Docket No. 16]

(the “Cash Collateral Motion”);



1
    The last four digits of Debtor’s federal tax identification number are (1119).



4850-3122-8623.3
           Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 2 of 8




         WHEREAS, on October 7, 2020, this Court entered its Interim Order (I) Authorizing the

Debtor to Use Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a Final

Hearing; and (IV) Granting Related Relief [Docket No. 32] (the “Interim Cash Collateral Order”),2

granting the Motion and, among other things, (a) authorizing the Debtor to use Cash Collateral

under the terms of the Interim Cash Collateral Order during the Interim Period, subject to

extensions, (b) setting the deadline for objections (the “Objection Deadline”) as 5:00 p.m. (CST)

on October 19, 2020, and (c) scheduling a Final Hearing for October 22, 2020 at 3:30 p.m. (CST);

         WHEREAS, on October 7, 2020, this Court entered its Interim Order Authorizing the

Debtor to Pay or Honor Prepetition Obligations to Certain Critical Vendors [Docket No. 34] (the

“Interim Critical Vendor Order”), granting the Motion and, among other things, (a) authorizing

the Debtor to negotiate and enter into critical vendor agreements with certain vendors, (b) setting

the same Objection Deadline of 5:00 p.m., on October 19, 2020, and (c) scheduling a Final Hearing

for October 22, 2020 at 3:30 p.m. (CST);

         WHEREAS, on October 12, 2020, the Debtor filed the Debtor’s Motion for (I) an Order

(A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline,

Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C)

Approving Cure Procedures and the Form and Manner of Notice Thereof; and (II) An Order

Approving the Sale of Substantially all of the Debtor’s Assets Free and Clear of Liens, Claims and

Interests [Docket No. 55] (the “Sale and Bidding Procedures Motion” and, collectively with the

Cash Collateral Motion and the Critical Vendor Motion, the “Pending Motions”);




2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Interim Cash
Collateral Order.


                                                     2
4850-3122-8623.3
           Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 3 of 8




         WHEREAS, the Court has allowed the Debtor to set an emergency hearing on October 22,

2020, at 3:30 p.m. (CST), to consider the bidding procedures outlined in the Sale and Bidding

Procedures Motion;

         WHEREAS, the Administrative Agent, Boomerang and Centric have each raised informal

objections to the Sale and Bidding Procedures Motion and the Cash Collateral Motion in advance

of the Objection Deadline;

         WHEREAS, the Committee was not formed in sufficient time to retain counsel in advance

of the Objection Deadline;

         WHEREAS, the Parties have agreed to an extension of the Interim Period through and

including October 30, 2020, subject to the terms set forth below.

         NOW, THEREFORE, in consideration of the foregoing recitals, which are incorporated

into this Stipulation and Agreed Order, the Parties hereby stipulate and agree as follows:

         1.        The hearing on the Pending Motions is reset for October 30, 2020, at 3:30 p.m.

(CST), which shall include: (i) the emergency consideration of bidding procedures proposed

under the Sale and Bidding Procedures Motion; and (ii) the Final Hearings on the Cash

Collateral Motion and Critical Vendor Motion.

         2.        Subject to the terms of this Stipulation and Agreed Order and the Interim Cash

Collateral Order, the term “Interim Period,” as defined in Paragraph 7 of the Interim Cash

Collateral Order, is hereby amended to be: the earliest to occur of (i) a Termination Event, (ii)

October 30, 2020, and (iii) entry of a Final Order.

         3.        The following provisions in Paragraph 18 of the Interim Cash Collateral Order are

modified as follows:

                     i.   Paragraph 18(e) is hereby amended as follows: the Court shall not have
                          entered the Final Order within twenty-eight (28) days of the Petition Date,



                                                   3
4850-3122-8623.3
           Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 4 of 8




                           which order shall be in form and substance reasonably acceptable to the
                           Administrative Agent (acting at the direction of the Lenders);

                    ii.    Paragraph 18(f) is hereby amended as follow: the Debtor shall have failed
                           to file a sale and bidding procedures motion in form and substance
                           acceptable to the Administrative Agent (acting at the direction of the
                           Lenders) on or before October 12, 2020;

                    iii.   Paragraph 18(g) is hereby amended as follow: the Debtor shall have failed
                           to identify and designate a stalking horse bidder, with a bid and executed
                           asset purchase agreement in form and substance acceptable to the
                           Administrative Agent (acting at the direction of the Lenders) (the “Stalking
                           Horse APA”), on or before October 20, 2020;

                    iv.    Paragraph 18(h) is hereby amended as follows: the Debtor shall have failed
                           to file a true, correct and complete copy of the executed Stalking Horse APA
                           with the Court on or before October 20, 2020;

         4.        The Objection Deadline for the Pending Motions is extended for the Administrative

Agent, the Committee, Boomerang and Centric to 5:00 p.m. (CST) on Tuesday, October 27, 2020.

Nothing in the Interim Cash Collateral Order or this Stipulation and Agreed Order, including any

reference to Collateral, Adequate Protection, or Replacement Liens shall be construed as

(i) a waiver or abridgment by Boomerang or Centric of their ownership and interests in property

or of any rights arising therefrom; or (ii) of any of the Debtor, the Secured Parties or the Committee

regarding the Debtor’s ownership or interest of any inventory. The Parties expressly reserve their

respective rights regarding ownership of the disputed property, and Boomerang and Centric

reserve the right to oppose entry of a Final Order absent further agreement among the Parties or

order of the Court.

         5.        In the event of any inconsistency between this Stipulation and Agreed Order, on

the one hand, and the Interim Cash Collateral Order or Interim Critical Vendor Order (as

applicable), on the other hand, unless such term or provision herein is phrased in the terms of

“defined in,” this Stipulation and Agreed Order shall govern.




                                                    4
4850-3122-8623.3
            Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 5 of 8




          6.        Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014, or

 any other Bankruptcy Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure,

 this Stipulation and Agreed Order shall be immediately effective and enforceable upon its

 execution and there shall be no stay of execution or effectiveness of this Stipulation and Agreed

 Order.

          7.        The Debtor is authorized to take such actions as may be necessary or appropriate

 to implement the terms of this Stipulation and Agreed Order.

          8.        The Court shall retain jurisdiction to enforce the provisions of this Order, and this

 Court shall retain jurisdiction over all matters pertaining to the implementation, interpretation and

 enforcement of this Order, including following confirmation and consummation of any chapter 11

 plan for any one or more of the Debtors.


Signed:
  Signed:
        October 20,    , 2020
                17, 2020
                    2018
                                                  Marvin Isgur
                                                       ____________________________________
                                                  United States Bankruptcy Judge
                                                                      Marvin Isgur
                                                            United States Bankruptcy Judge
 THIS ___ DAY OF October, 2020:




                                                      5
 4850-3122-8623.3
           Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 6 of 8




AGREED TO AND SUBMITTED THIS 19TH DAY OF OCTOBER, 2020:

GRAY REED                                     Vorys, Sater, Seymour and Pease LLP
1300 Post Oak Blvd., Suite 2000               909 Fannin Street, Suite 2700
Houston, Texas 77056                          Houston, TX 77010
Telephone: (713) 986-7000                     Telephone: (713) 588-7017
Facsimile: (713) 986-7100                     Facsimile: (713) 588-7090

By: /s/ Aaron M. Kaufman                      By: /s/ Steven R. Rech
   Paul D. Moak                                   Steven R. Rech, Esq.
   Texas Bar No. 00794316                         Kari B. Coniglio, Esq. (Admitted pro hac
   Aaron M. Kaufman                               vice)
   Texas Bar No. 24060067                         Jeffrey W. Bieszczak, Esq. (Admitted pro
   Lydia R. Webb                                  hac vice)
   Texas Bar No. 24083758                         E-mail: srech@vorys.com
Email:        pmoak@grayreed.com
              akaufman@grayreed.com
              lwebb@grayreed.com

PROPOSED COUNSEL TO THE DEBTOR

and

Faegre Drinker Biddle & Reath LLP
1717 Main Street, Suite 5400
Dallas, TX 75201
Telephone: (469) 357-2500
Facsimile: (469) 327-0860

By: /s/ Vincent P. Slusher
    Vincent P. Slusher, Esq.
E-mail: Vince.Slusher@faegredrinker.com


COUNSEL            FOR   ADMINISTRATIVE
AGENT

REID COLLINS & TSAI LLP                       ROSS & SMITH, PC

By: /s/ Eric D. Madden                        By: /s/ Eric Soderland
Eric D. Madden (State Bar No. 24013079)       Judith W. Ross
                                              State Bar No. 21010670
1601 Elm Street, Suite 4200                   Eric Soderlund
Dallas, Texas 75201                           State Bar No. 24037525
T: (214) 420-8900                             700 N. Pearl Street, Suite 1610
F: (214) 420-8909                             Dallas, TX 75201
emadden@reidcollins.com                       Phone: 214-377-7879


                                          6
4850-3122-8623.3
           Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 7 of 8




                                              Fax: 214-377-9409
Angela J. Somers                              Email: judith.ross@judithwross.com
(pro hoc vice to be filed)                    Email: eric.soderlund@judithwross.com
810 Seventh Avenue, Suite 410
New York, New York 10019                      COUNSEL FOR CENTRIC
212.344.5200
asomers@reidcollins.com

COUNSEL FOR
BOOMERANG TUBE, LLC




                                          7
4850-3122-8623.3
           Case 20-34879 Document 63 Filed in TXSB on 10/20/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 19th day of October, 2020, a true and correct
copy of the foregoing document was served via CM/ECF to all parties authorized to receive
electronic notice in this case.

                                              /s/ Aaron M. Kaufman
                                              Aaron M. Kaufman




                                                8
4850-3122-8623.3
